Citation Nr: 9917060	
Decision Date: 06/21/99    Archive Date: 06/29/99

DOCKET NO.  95-35 754	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1. Entitlement to service connection for right knee 
disability.  
2. Entitlement to service connection for left ankle 
disability.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel


REMAND

The veteran had active service from March 1983 to July 1988.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a November 1994 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  In May 1998, the Board remanded the case to the RO 
for a travel Board hearing.  The case was subsequently 
transferred to the RO in Nashville, Tennessee, and that RO 
scheduled a hearing for the veteran.  She did not appear for 
the hearing, and the case has been returned to the Board.  

Review of the record shows that the veteran contends she has 
current right knee disability and left ankle disability due 
to injuries in service.  The claims file includes the 
veteran's service medical records, private medical records 
concerning treatment for a post-service right knee injury in 
1994, and the report of a VA orthopedic examination conducted 
in October 1994.  The examination report indicates that the 
veteran gave a history of right knee injuries in service in 
1987 and 1988 and of a post-service-service right knee injury 
in May 1994.  She also gave a history of a left ankle injury 
in service in 1986.  The diagnosis following examination was 
remote injury to the right knee with fairly recent 
dislocation of the right patella moderately symptomatic, with 
negative X-ray report and remote injury to the left ankle 
mildly symptomatic, with negative X-ray report.  The Board 
notes that the veteran's service medical records do document 
right knee injuries in November 1985 and March 1988 and a 
left ankle injury in January 1985.  There is, however, no 
indication that the VA examiner reviewed the veteran's 
service medical records.  Further, complete private medical 
records documenting treatment for the May 1994 right knee 
injury were apparently not available to the physician at the 
time of the VA examination.  Under the circumstances, the 
Board is of the opinion that further development, including 
an additional VA orthopedic examination and physician's 
opinion, would facilitate its decision.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1. The RO should contact the veteran and 
request that she identify the names, 
addresses and approximate dates of 
treatment for all health care 
providers, VA and non-VA, from whom 
she has received treatment for any 
right knee disability or any left 
ankle disability at any time since 
service.  With any necessary 
authorization from the veteran, the RO 
should obtain and associate with the 
claims file copies of treatment 
records identified by the veteran 
which have not been obtained 
previously.  
2. Thereafter, the RO should arrange for 
VA examination of the veteran by a 
board certified orthopedist, if 
available, to determine the nature and 
extent of any right knee disability 
and any left ankle disability.  All 
indicated studies, including X-ray 
studies, should be performed.  The 
physician should be requested to 
review the materials in the claims 
file, including the veteran's complete 
service medical records and records of 
treatment concerning the right knee in 
1994.  Thereafter, with respect to any 
right knee disability found on 
examination, the physician should be 
requested to provide an opinion, with 
complete rationale, as to whether it 
is at least as likely as not that 
current right knee disability is due 
to right knee injuries in service in 
November 1985 and March 1988.  With 
respect to any left ankle disability, 
the physician should be requested to 
provide an opinion, again with 
complete rationale, as to whether it 
is at least as likely as not that 
current left ankle disability is due 
to a left ankle injury in service in 
January 1985.  The claims file and 
copy of this REMAND must be made 
available to the physician, and the 
examination report must reflect that 
the physician reviewed the claims 
file.  
3. Thereafter, the RO should review the 
claims file and ensure that all 
development actions, including the 
medical examination and requested 
opinions, have been conducted and 
competed in full.  The RO should 
undertake any other indicated 
development and then readjudicate the 
issues on appeal.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a supplemental 
statement of the case and provide the veteran and her 
representative an opportunity to respond.  Thereafter, the 
case should be returned to the Board for further appellate 
consideration, if otherwise in order.  

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	SHANE A. DURKIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



